Citation Nr: 0843218	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-07 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by ankle pain, shin pain, and soreness and 
numbness of the feet.

2.  Entitlement to service connection for toenail fungus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from July 1998 to June 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  

The service connection claims on appeal are being remanded to 
the agency of original jurisdiction (AOJ) via the Appeals 
Management Center in Washington, DC. for additional 
development.  


REMAND

The Board notes that there is private medical evidence on 
file received by VA in December 2006, with relevant treatment 
records dated in November and December 2003, which was 
received after the December 2004 Statement of the Case and is 
not accompanied by a clear waiver of RO review.  See 
38 C.F.R. § 20.1304 (2008).  

The Board also notes that there are complaints and findings 
in service of lower extremity disabilities.  Although it is 
noted in June 2002 that the veteran is scheduled for a 
separation medical examination, no separation examination is 
of record.  Additionally, there is no current VA evaluation 
of the veteran's lower extremities.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2008), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2008).  



Accordingly, these issues are REMANDED to the AOJ for the 
following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide any additional evidence 
relevant to the issues currently on 
appeal, to include the names, addresses 
and approximate dates of treatment for 
any health care providers, including VA, 
who may possess additional records 
pertinent to his claims for service 
connection for disability manifested by 
ankle pain, shin pain, and soreness and 
numbness of the feet and for toenail 
fungus.  After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the AOJ should obtain and associate with 
the file all records that are not 
currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request him to provide a copy of 
the outstanding medical records if 
possible.  

2.  The AOJ should attempt to determine 
whether the veteran underwent a 
separation examination from service; and, 
if so, to associate any available copy of 
the separation examination report with 
the claims file.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed disability 
manifested by ankle pain, shin pain, and 
soreness and numbness of the feet and the 
claimed toenail fungus.  The veteran's VA 
claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The 
examination report must reflect review of 
pertinent material in the claims folder.  
Any necessary tests or studies must be 
conducted, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or more likelihood) that 
the veteran has a current disability 
manifested by ankle pain, shin pain, and 
soreness and numbness of the feet and/or 
a toenail fungus that is causally 
related, either directly or by 
aggravation, to an injury or other event 
of his military service.  A complete 
rationale for all opinions must be 
provided.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report.  

4.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.655 (2008).  

In the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  After all indicated development has 
been completed, the AOJ should adjudicate 
the claims of service connection for a 
disability manifested by ankle pain, shin 
pain, and soreness and numbness of the 
feet and for a toenail fungus.  The AOJ 
should take into consideration any and 
all evidence that has been added to the 
record since its last adjudicative 
action.  If either of the benefits sought 
on appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case, which should 
include all pertinent current law and 
regulations.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).


